Fourth Court of Appeals
                                San Antonio, Texas
                                       May 2, 2017

                                   No. 04-16-00566-CR

                           Ex Parte George RODRIGUEZ, JR.,
                                        Appellant

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 14-03-11476-CR
                    The Honorable Camile G. Dubose, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice



     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court